Citation Nr: 1746370	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  14-19 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for right shoulder disability (also claimed as pinched nerve).

2.  Entitlement to an initial rating in excess of 10 percent for lumbar strain.

3.  Entitlement to service connection for right ankle disability.

4.  Entitlement to service connection for neck disability.


REPRESENTATION

Veteran represented by:	Brett W. Buchanan, Agent


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 2006 to July 2006 and from August 2008 to September 2009.  The Veteran is the recipient of the Combat Action Badge, among other awards.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, the Board finds that a remand is necessary to adequately rate the Veteran's service connected right shoulder disability and lumbar spine disability, as well as to adjudicate the issues of entitlement to service connection for a neck disability and a right ankle disability.

The Veteran underwent VA spine and shoulder examinations in February 2015.  The Board finds that these examinations are inadequate because they do not include competent findings as to the Veteran's functional impairment due to pain on active and passive motion, and during weight-bearing and nonweight-bearing.  38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158, 168-169 (2016).  Therefore, additional VA examinations are needed for compliance with the VA's duty to assist.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In February 2014, the Veteran underwent a VA neck examination and a VA ankle examination.  Because the examiner did not furnish a rationale in support of her opinion, the RO requested an addendum opinion.  The Board finds that the addendum opinions provided in February 2014 are inadequate for adjudication purposes as they do not provide the specific opinions requested.  Notably, VA has conceded the Veteran's claimed in-service neck injury and right ankle injury as the Veteran is the recipient of the Combat Action Badge.  The examiner did not consider these concessions in the opinions offered.  On remand, addendum opinions should be obtained as to the nature and etiology of the Veteran's claimed neck disability and claimed right ankle disability.

Additionally, the Board notes that the Veteran submitted his written statement and written statements made by his wife and daughter in lieu of hearing testimony.  The Board notes that the copies of these statements, which have been associated with the electronic file, are illegible and therefore cannot be considered by the Board.  On remand, clear, legible copies of these statements should be obtained and associated with the electronic file.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain legible copies of the written statements submitted by the Veteran, his wife and his daughter submitted on his behalf in lieu of hearing testimony and associate these documents with the Veteran's electronic claims file.  All records/responses received must be associated with the electronic file.  

2.  Obtain any and all relevant VA medical treatment records since April 2017 and associate them with the electronic file.  All records/responses received should be associated with the electronic file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.

3.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his claimed disabilities.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

4.  After the development requested above has been completed, schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected lumbar spine disability, to include any functional effects.  The Veteran's electronic file should be made available to and reviewed by the examiner, and (s)he must indicate whether such review was accomplished.

The examiner should determine the range of motion of the Veteran's lumbar spine, in degrees.  Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, or incoordination should be indicated.

The examiner should assess the impact of the Veteran's service-connected lumbar spine disability on his activities of daily living, including his occupational functioning.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

5.  After the development requested in items 1, 2, and 3 above has been completed, schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected right shoulder disability, to include any functional effects.  The Veteran's electronic file should be made available to and reviewed by the examiner, and (s)he must indicate whether such review was accomplished.

The examiner should determine the range of motion of the Veteran's right and left shoulder, in degrees.  Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, or incoordination should be indicated.

The examiner should assess the impact of the Veteran's service-connected right shoulder disability on his activities of daily living, including his occupational functioning.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

6.  After the development requested in items 1, 2, and 3 above has been completed, schedule the Veteran for a VA examination for the purpose of ascertaining etiology of any current cervical spine disability.  The Veteran's electronic file should be made available to and reviewed by the examiner, and (s)he must indicate whether such review was accomplished.  The examiner is advised that a cervical spine injury during combat is conceded.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current cervical spine or neck disability is the result of injury or disease occurring in service.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

The examiner is advised that the Veteran is competent to report all injuries and symptoms, and that his reports must be considered in formulating the requested opinions.

7.  After the development requested in items 1, 2, and 3 above has been completed, schedule the Veteran for a VA examination for the purpose of ascertaining etiology of any current right ankle disability.  The Veteran's electronic file should be made available to and reviewed by the examiner, and (s)he must indicate whether such review was accomplished.  The examiner is advised that a right ankle injury during combat is conceded.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right ankle disability is the result of injury or disease occurring in service.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

The examiner is advised that the Veteran is competent to report all injuries and symptoms, and that his reports must be considered in formulating the requested opinions.

8.  Then, readjudicate the appeal.  If the benefit sought is not granted in full, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and, after allowing an appropriate period of time for response, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





